EXHIBIT 10.3

 

SHARE EXCHANGE AGREEMENT

 

This Share Exchange Agreement (this “Agreement”) is made and entered into as of
June 1, 2003, by and among Raybor Management Inc., a Delaware corporation
(“Raybor”), Freedom Financial, Inc., an Oregon corporation (“Freedom”) and
Jeffrey D. Hoyal (the “Shareholder”)

 

RECITALS

 

A. IC Marketing, Inc. a Nevada corporation (“ICM”) sends direct mail magazine
subscription offers to the public. ACPA provides magazine order processing and
other administrative services for ICM’s magazine subscription business. Back 2
Backs, Inc., an Oregon corporation (“B2B”) owns and operates four clinics
treating lower back pain by means of spinal decompression technology. Freedom
provides equipment lease financing to B2B and other financial services to B2B
and to third parties. Raybor is a public shell corporation whose shares of
common stock have been registered under the Securities Exchange Act of 1934, as
amended.

 

B. B2B’s and Freedom’s businesses are complementary and closely related as are
those ACPA and ICM. It would be advantageous to ICM, ACPA, B2B and Freedom if
they were part of the same corporate “family” as such a structure would bring
complementary businesses under common control and ownership and at the same
time, because B2B’s and Freedom’s businesses, on the one hand, and ACPA’s and
ICM’s, on the other, are quite different and distinct, would provide diversified
revenue streams. Raybor would provide a vehicle to raise additional capital on
for ICM, ACPA, B2B and Freedom.

 

C. Consequently, the Shareholder wishes to exchange all of his shares in Freedom
solely for shares of Raybor’s voting common stock and, concurrently with the
execution and delivery of this Agreement, ICM and the shareholders of ICM (“ICM
Shareholders”), B2B and the shareholders of B2B (“B2B Shareholders”) and ACPA
and the shareholders of ACPA (“ACPA Shareholders”), have entered into share
exchange agreements (the “Other Agreements”) with Raybor, similar to this
Agreement, providing for the exchange of all the shares of capital stock in each
of ICM, B2B and ACPA owned by the ICM Shareholders, the B2B Shareholders and the
ACPA Shareholders, respectively, solely for shares of Raybor’s voting common
stock.

 

D. The Shareholder, the ICM Shareholders, the B2B Shareholders and the ACPA
Shareholders intend, by executing this Agreement and the Other Agreements, to
adopt a plan of reorganization within the meaning of section 368 of the Internal
Revenue Code of 1986, as amended (the “Code”), and to cause the transactions
contemplated hereby and thereby to qualify as a “reorganization” under the
provisions of Section 368(a)(1)(B) of the Code.

 

Now, therefore, in consideration of the covenants and representations set forth
herein, and for other good and valuable consideration, the parties agree as
follows:

 

1



--------------------------------------------------------------------------------

ARTICLE 1. DEFINITIONS

 

As used in this Agreement, the following terms have the following meanings
(terms defined in the singular to have a correlative meaning when used in the
plural and vice versa). Certain other terms are defined in the text of this
Agreement.

 

Section 1.01. Affiliate. “Affiliate” of a Person means any other Person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with such Person.

 

Section 1.02. Employee. “Employee” shall mean any current or former or retired
employee, consultant or director of Freedom.

 

Section 1.03. Employee Plan “Employee Plan” shall mean any plan, program,
policy, practice, contract, agreement or other arrangement providing for
compensation, severance, termination pay, deferred compensation, performance
awards, stock or stock-related awards, fringe benefits or other employee
benefits or remuneration of any kind, whether written or unwritten or otherwise,
funded or unfunded, including without limitation, each “employee benefit plan,”
within the meaning of Section 3(3) of ERISA which is or has been maintained,
contributed to, or required to be contributed to, by Freedom for the benefit of
any Employee, or with respect to which Freedom has or may have any liability or
obligation.

 

Section 1.05. Employment Agreement. “Employment Agreement” shall mean each
management, employment, severance, consulting, relocation, repatriation,
expatriation, visas, work permit or other agreement, contract or understanding
between Freedom and any Employee of Freedom.

 

Section 1.06. ERISA. “ERISA” shall mean the Employee Retirement Income Security
Act of 1974, as amended.

 

Section 1.07. IRS. “IRS” shall mean the Internal Revenue Service;

 

Section 1.08. Lien. “Lien” means any mortgage, pledge, lien, charge, claim,
security interest, adverse claims of ownership or use, restrictions on transfer,
defect of title or other encumbrance of any sort, other than (a) mechanic’s,
materialmen’s, and similar liens with respect to any amounts not yet due and
payable, and (b) liens for taxes not yet due and payable.

 

Section 1.09. Material Adverse Effect. “Material Adverse Effect” shall mean any
adverse change in the business, operations, assets (including intangible
assets), liabilities (contingent or otherwise), results of operations or
financial performance, or condition (financial or otherwise) of Raybor or of
Freedom, as the case may be, which is material to Raybor or to the Shareholders,
as the case may be.

 

Section 1.10. Parties or Party. “Parties” shall mean Freedom, Raybor and the
Shareholder and Party shall mean any of Freedom, Raybor and the Shareholder.

 

Section 1.11. Pension Plan “Pension Plan” shall mean an Employee Plan that is an
“employee pension benefit plan” within the meaning of Section 3(2) of ERISA.

 

2



--------------------------------------------------------------------------------

Section 1.12. Person. “Person” means any individual, corporation (including any
non-profit corporation), general or limited partnership, limited liability
company, joint venture, estate, trust, association, organization, labor union,
governmental authority or other entity.

 

Section 1.13. Raybor Common Stock. “Raybor Common Stock” means voting Common
Stock of Raybor, $0.0001 par value per share.

 

Section 1.14. SEC. “SEC” means the United States Shares and Exchange Commission.

 

Section 1.15. Tax. “Tax” or, collectively, “Taxes”, means (a) any and all
federal, state, local and foreign taxes, assessments and other governmental
charges, duties, impositions and liabilities, including taxes based upon or
measured by gross receipts, income, profits, sales, use and occupation, and
value added, ad valorem, transfer, franchise, withholding, payroll, recapture,
employment, excise and property taxes, together with all interest, penalties and
additions imposed with respect to such amounts; (b) any liability for the
payment of any amounts of the type described in clause (a) as a result of being
or ceasing to be a member of an affiliated, consolidated, combined or unitary
group for any period (including, without limitation, any liability under Treas.
Reg. section 1.1502-6 or any comparable provision of foreign, state or local
law); and (c) any liability for the payment of any amounts of the type described
in clause (a) or (b) as a result of any express or implied obligation to
indemnify any other person or as a result of any obligations under any
agreements or arrangements with any other person with respect to such amounts
and including any liability for taxes of a predecessor entity.

 

ARTICLE 2. EXCHANGE OF SHARES

 

Section 2.01 Exchange of Shares; Exchange Ratio. Subject to the terms of this
Agreement and based upon the representations and warranties herein contained,
the Shareholder hereby sells, transfers and assigns to Raybor and Raybor hereby
purchases and accepts the transfer and assignment, as of and with effect from
the date of this Agreement, the shares of capital stock of Freedom set forth
opposite the Shareholder’s name in Schedule 2.01 (“Freedom Shares”) in
consideration for the issuance and delivery by Raybor to the Shareholder of Four
Thousand (4,000) shares of Raybor Common Stock (the “Shares”) in exchange for
each one (1) Freedom Share transferred by such Shareholder to Raybor.

 

Section 2.02. Shareholder Entitlement to Raybor Shares. The total number of
Shares to be issued to the Shareholder is Four Million (4,000,000) Shares.

 

Section 2.03 Post Closing Capitalization. The number of issued and outstanding
shares of Raybor Common Stock that will be owned by each of the Shareholder, the
ICM Shareholders, the B2B Shareholders and the ACPA Shareholders, and the
percentage of the total number of issued and outstanding shares of Raybor Common
Stock owned each such Person immediately after the execution and delivery of
this Agreement and the Other Agreements shall be as follows:

 

Name

--------------------------------------------------------------------------------

   Number of Shares


--------------------------------------------------------------------------------

   Percentage


--------------------------------------------------------------------------------

 

Dennis L. Simpson

   22,095,036    64.68 %

Jeffrey D. Hoyal

   7,095,036    20.77 %

Noreen M. Ackermann

   2,006,000    5.87 %

 

3



--------------------------------------------------------------------------------

Thomas J. Purtzer

   600,036    1.75%

Mark D. Peterson

   600,036    1.75%

Robert J. Trujillo

   600,036    1.75%

Robert G. Couch

   200,000    .59%

Alan R. Herson

   200,000    .59%

David A. Yost

   200,000    .59%

William S. Strickler

   200,000    .59%

Stephen A. Pugsley, Sr.

   200,000    .59%

Catherine L. Thumler

   50,000    .15%

Raymond L. Ayala

   50,000    .15%

Noel M. Littlefield

   50,000    .15%

Rick Plotnikoff

   10,000    .03%     

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

Total Shares

   34,156,180    100.00%     

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

 

Section 2.04. Closing Deliveries. Concurrently with the execution and delivery
of this Agreement, (a) Raybor shall deliver or cause to be delivered to the
Shareholder the Shares required to be delivered pursuant to Section 2.01 dated
as of the date of this Agreement and executed for and on behalf of Raybor by a
duly authorized officer thereof and (b) the Shareholder shall deliver to Raybor
certificates representing all of the Freedom Shares. All such Freedom Share
certificates shall be fully transferable on the books of the Freedom and duly
endorsed for transfer to Raybor.

 

Section 2.05. Taking of Necessary Action. From time to time after the date of
this Agreement, at the request of Raybor and at the expense of Raybor, the
Shareholder shall execute and deliver such other instruments of transfer,
conveyance, assignment and confirmation and take such action as Raybor may
reasonably determine is necessary to transfer, convey and assign to it, and to
confirm its title to or interest in, the Freedom Shares.

 

ARTICLE 3. SHAREHOLDERS’ REPRESENTATIONS, WARRANTIES AND COVENANTS

 

The Shareholder hereby represents and warrants to Raybor that the statements
contained in this Article 3 are true and correct as of the date of this
Agreement and covenants with Raybor as follows:

 

Section 3.01. Power. The Shareholder has the sole and exclusive right to
transfer to Raybor legal and beneficial title and ownership of all the Freedom
Shares set forth opposite his name in Schedule 2.01, and will upon the execution
and delivery of this Agreement transfer to Raybor legal and beneficial title to
such Freedom Shares, as provided herein, free and clear of all Liens, except
restrictions imposed thereon by applicable federal and state securities laws.
The Shareholder has the legal capacity to enter into this Agreement and all
other agreements, documents and instruments executed or to be executed by him as
contemplated herein and to carry out the transactions and perform each of his
obligations provided for herein and therein.

 

Section 3.02. Due Authorization. Each of this Agreement and the other
agreements, documents and instruments to be executed by the Shareholder in
connection with this Agreement constitutes (or will constitute when executed) a
legally valid and binding obligation of each of

 

4



--------------------------------------------------------------------------------

the Shareholder, enforceable against the Shareholder in accordance with its
respective terms, except as the same may be limited by bankruptcy, insolvency,
reorganization or other laws affecting the enforcement of creditors’ rights
generally now or hereafter in effect, and subject to the availability of
equitable remedies.

 

Section 3.03 Title to Freedom Shares. The Shareholder is the sole legal and
beneficial owner of the Freedom Shares set forth opposite his or her name in
Schedule 2.01, with good and marketable title to such Shares, free and clear of
any and all Liens, except restrictions imposed thereon by applicable federal and
state securities laws.

 

Section 3.04 Purchase Entirely for Own Account. This Agreement is made with the
Shareholder in reliance upon the Shareholder’s representation to Raybor, which
by the Shareholder’s execution of this Agreement the Shareholder hereby
confirms, that the Shares issued or issuable to the Shareholder will be acquired
for investment for the Shareholder’s own account, not as a nominee or agent, and
not with a view to the resale or distribution of any part thereof, and that the
Shareholder has no present intention of selling, granting any participation in,
or otherwise distributing the same. By executing this Agreement, the Shareholder
further represents that the Shareholder does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Shares. The Shareholder understands that the Shares have not been, and will not
be, registered under the Securities Act of 1933, as amended (the “Securities
Act”) by reason of a specific exemption from the registration provisions of the
Securities Act which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of the Shareholders’ representations as
expressed herein.

 

Section 3.05 Access to Information. The Shareholder has received and has had
full access to all the information that the Shareholder considers necessary or
appropriate to make an informed decision with respect to Purchaser’s investment
in the Shares. The Shareholder acknowledges that Raybor has given the
Shareholder the opportunity to ask questions and receive answers from the Raybor
regarding the business, prospects and financial condition of Raybor, ICM, ACPA,
B2B and Freedom, and to examine any document, matter or information that the
Shareholder considers relevant or appropriate in connection with this
investment. To the extent that the Shareholder has not sought information
regarding any particular matter, the Shareholder represents that he had no
interest in doing so and that such matters are not material to the Shareholder
in connection with this investment. The Shareholder has accepted the
responsibility for conducting his own investigation and obtaining for the
Shareholder, from the above sources and other sources, such information as to
the foregoing and all other subjects as the Shareholder deems relevant or
appropriate in connection with this investment. Without limiting the foregoing,
the Shareholder acknowledges that:

 

(a) Immediately prior to the transactions contemplated by this Agreement and the
Other Agreements, Raybor had no prior operations or revenues and minimal assets;

 

(b) The Shareholder has received and read a copy of each of the Other Agreements
and the exhibits and schedules attached thereto pursuant to which the ACPA
Shareholders, the B2B Shareholders and the ICM Shareholders have agreed to
exchange their shares of capital stock in ACPA, B2B and ICM for shares of Common
Stock of Raybor; and

 

5



--------------------------------------------------------------------------------

(c) The Shareholder understands that the historical financial statements of ICM,
ACPA, B2B and Freedom are currently being audited by Raybor’s independent public
accountants, that it is presently anticipated that there will be material
adjustments made to the financial statements from the unaudited and audited
financial statements for such entities previously prepared and that the
Shareholder should not rely on such previously prepared financial statements in
deciding whether to enter into this Agreement and invest in the Shares.

 

Section 3.06 Investment Experience. The Shareholder is able to fend for himself,
can bear the economic risk of an investment in the Shares, and has such
knowledge and experience in financial or business matters that he is capable of
evaluating the merits and risks of the investment in the Shares.

 

Section 3.07 Restricted Securities. The Shareholder understands that the Shares
he is purchasing are characterized as “restricted securities” under the federal
securities laws inasmuch as they are being acquired from Raybor in a transaction
not involving a public offering and that under such laws and applicable
regulations the Shares may be resold without registration under the Act, only in
certain limited circumstances. In this connection, the Shareholder represents
that he is familiar with SEC Rule 144, as presently in effect, and understands
the resale limitations imposed thereby and by the Act. The Shareholder further
understands that Raybor has not complied with the reporting requirements of the
Securities Exchange Act of 1934, as amended, during the preceding twelve months
and, consequently, SEC Rule 144 is not currently available to the Shareholder
and will not be available for resales of the Shares until Raybor has been in
full compliance with such reporting requirements for a period of at least twelve
months.

 

Section 3.08 No Public Market. The Shareholder represents that he understands
that no public market now exists for any of the Shares, that Raybor has made no
assurances that a public market will ever exist for the Shares and that, even if
such a public market exists at some future time, Raybor may not then be
satisfying the current reporting requirements of Rule 144.

 

Section 3.9 Further Limitations on Disposition. Without in any way limiting the
representations set forth above, the Shareholder covenants and agrees not to
make any disposition of all or any portion of the Shares unless and until:

 

(a) There is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement; or

 

(b) (i) The Shareholder shall have notified Raybor of the proposed disposition
and shall have furnished Raybor with a detailed statement of the circumstances
surrounding the proposed disposition, and (ii) if reasonably requested by
Raybor, the Shareholder shall have furnished Raybor with an opinion of counsel,
reasonably satisfactory to Raybor, that such disposition will not require
registration of such Shares under the Securities Act. Notwithstanding the
provisions of subsections (a) and (b) above, no such registration statement or
opinion of counsel shall be necessary for a transfer by gift, will or intestate
succession of the Shareholder or transferee to his spouse or to the siblings,
lineal descendants or ancestors of the Shareholder or his spouse, in each such
case if the transferee agrees in writing to be subject to the terms hereof to
the same extent as if he or she were an original Shareholder hereunder.

 

6



--------------------------------------------------------------------------------

Section 3.10 Legends. The Shareholder acknowledges and agrees that the
certificates evidencing the Shares, and any securities issued in respect thereof
or in exchange therefor, may bear one or all of the following legends:

 

“These securities have not been registered under the Securities Act of 1933, as
amended. They may not be sold, offered for sale, transferred, pledged or
hypothecated in the absence of a registration statement in effect with respect
to the securities under such Act or, if reasonably requested by the issuer, an
opinion of counsel satisfactory to the issuer that such registration is not
required or unless sold pursuant to Rule 144 of such Act.”

 

Section 3.11 Market Standoff. The Shareholder hereby covenants and agrees that,
during the period of duration specified by Raybor and an underwriter of Common
Stock or other securities of Raybor, following the effective date of the first
registration statement of Raybor filed under the Securities Act, he shall not,
to the extent requested by Raybor and such underwriter, directly or indirectly
sell, offer to sell, contract to sell (including, without limitation, any short
sale), grant any option to purchase or otherwise transfer or dispose of (other
than to donees who agree to be similarly bound) any securities of Raybor held by
the Shareholder at any time during such period except Common Stock included in
such registration; provided, however, that such market stand-off time period
shall not exceed 180 days. In order to enforce the foregoing covenant, Raybor
may impose stop-transfer instructions with respect to such securities of each
Shareholder until the end of such period.

 

Section 3.12 Legal Representation. The Shareholder acknowledges and agrees that
(i) legal counsel to Raybor is representing only Raybor in connection with this
Agreement and the transactions contemplated hereby and is not representing the
Shareholder and (ii) the Shareholder has been given the opportunity to have his
own legal counsel represent the Shareholder in connection with this Agreement
and the transactions contemplated hereby and has declined to do so.

 

ARTICLE 4. FREEDOM REPRESENTATIONS AND WARRANTIES

 

Subject to such exceptions as are specifically disclosed in the disclosure
schedule appended hereto (referencing the appropriate Section numbers) supplied
by Freedom to Raybor (the “Disclosure Schedule”), which exceptions shall be
deemed to be representations and warranties under this Agreement, Freedom hereby
represents and warrants to Raybor that the statements contained in this Article
4 are true and correct as of the date of this Agreement; provided, that the
representations and warranties made as of a specified date will be true and
correct as of such date.

 

Section 4.01. Organization, Qualification, and Corporate Power of Freedom.
Freedom is a corporation duly organized, validly existing, and in good standing
under the laws of the State of Oregon. Freedom is duly authorized to conduct
business and is in good standing under the laws of each other jurisdiction where
such qualification is required and in which the failure to so qualify is
reasonably likely to have a Material Adverse Effect on Freedom. Freedom has full
corporate power and authority to carry on the businesses in which it is engaged
and to own and use the properties owned and used by it.

 

7



--------------------------------------------------------------------------------

Section 4.02. Capitalization of Freedom. The entire authorized capital stock of
Freedom consists of One Thousand (1,000) shares of Common Stock, all of which
are issued and outstanding. All of the issued and outstanding shares of capital
stock have been duly authorized, are validly issued, fully paid, non-assessable
and were not issued in violation of any preemptive rights, rights of first
refusal, or any similar rights and are held of record by the Shareholder. None
of the issued and outstanding shares of capital stock are subject to any
preemptive rights, rights of first refusal, or any similar rights. All of the
outstanding shares of capital stock have been offered, issued and sold by
Freedom in compliance with applicable federal and state securities laws. There
are no declared or accrued but unpaid dividends with respect to any shares of
capital stock of Freedom. Freedom is not obligated under any stock option plan
or other plan providing for equity compensation of any Person. There are no
options, warrants, calls, rights, commitments or agreements of any character,
written or oral, to which Freedom is a party or by which it is bound obligating
Freedom to issue, deliver, sell, repurchase or redeem, or cause to be issued,
delivered, sold, repurchased or redeemed, any shares of the capital stock of
Freedom or obligating Freedom to grant, extend, accelerate the vesting of,
change the price of, otherwise amend or enter into any such option, warrant,
call, right, commitment or agreement. There are no outstanding or authorized
stock appreciation, phantom stock, profit participation, or other similar rights
with respect to Freedom. Except as contemplated hereby, there are no voting
trusts, proxies, or other agreements or understandings with respect to the
voting stock of Freedom.

 

Section 4.03. No Conflicts. Neither the execution and the delivery of this
Agreement nor the consummation of the transactions contemplated hereby will (a)
violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which Freedom is subject, (b) violate or
conflict with any provision of Freedom’s Articles of Incorporation or Bylaws, or
(c) conflict with, result in a breach of, constitute a default under, result in
the acceleration of, create in any party the right to accelerate, terminate,
modify, or cancel, or require any notice or consent under, any agreement,
contract, lease, license, instrument, franchise, permit, mortgage, indenture or
other arrangement to which Freedom is a party or by which it is bound or to
which any of its assets are subject (or result in the imposition of any Lien
upon any of Freedom’s assets).

 

Section 4.04. No Consents Required. No consent, waiver, approval, order or
authorization of, or registration, declaration or filing with, any governmental
authority or any third party, including a party to any agreement with Freedom,
is required by or with respect to Freedom in connection with the execution and
delivery of this Agreement or the consummation of the transactions contemplated
hereby, except for such consents, waivers, approvals, orders, authorizations,
registrations, declarations and filings as may be required under applicable
federal and state securities laws.

 

Section 4.05. Tax Matters.

 

(a) Freedom has elected pursuant to the Internal Revenue Code of 1986, as
amended (the “Code”) to be treated as a Subchapter S corporation pursuant to
Section 1362(a) of the Code. Freedom has not made any other elections pursuant
to the Code (other than elections that relate solely to methods of accounting,
depreciation or amortization) that would have a Material Adverse Effect.

 

8



--------------------------------------------------------------------------------

(b) Freedom has timely filed all reports and returns with respect to any Taxes
(“Tax Returns”) that it was required to file. All such Tax Returns were correct
and complete in all respects so as to avoid any additional assessments and have
been completed in accordance with applicable law and were prepared in accordance
with the applicable statutes, rules and regulations. All Taxes owed by Freedom
(whether or not shown on any Tax Return) were paid in full when due or are being
contested in good faith and are supported by adequate reserves on the Most
Recent Financial Statements.

 

(c) Freedom has withheld with respect to its employees all federal and state
income Taxes, Taxes pursuant to the Federal Insurance Contribution Act, Taxes
pursuant to the Federal Unemployment Tax Act, and other Taxes required to be
withheld.

 

(d) Freedom is not a party to nor has it been notified that it is the subject of
any pending, proposed or threatened action, investigation, proceeding, audit,
claim or assessment by or before the IRS or any other governmental authority and
no claim for assessment, deficiency or collection of Taxes, or proposed
assessment, deficiency or collection from the IRS or any other governmental
authority which has not been satisfied, nor does Freedom have any reason to
believe that any such notice will be received in the future.

 

(e) Freedom is not currently the beneficiary of any extension of time within
which to file any Tax Return, and Freedom has not waived any statute of
limitations in respect of Taxes or agreed to any extension of time with respect
to any Tax assessment or deficiency.

 

(f) There is no dispute, claim or proposed adjustment concerning any Tax
liability of Freedom either (i) claimed or raised by any governmental authority
in writing or (ii) based upon personal contact with any agent of such authority.

 

(g) No Freedom Tax Returns are currently the subject of audit or examination nor
has Freedom been notified of any request for an audit or examination.

 

(h) There are no Liens upon any property or assets of Freedom relating to or
attributable to Taxes, except for Liens for taxes not yet due and payable and
Freedom has no knowledge of any basis for the assertion of any claim relating or
attributable to Taxes which, if adversely determined, would result in any
Encumbrance upon any property or assets of Freedom.

 

(i) Freedom has provided to Raybor copies of all federal and state income and
all state sales and use Tax Returns for all periods since Freedom’s
incorporation.

 

Section 4.06. Title to Properties. Freedom has good and valid title to, or, in
the case of leased properties and assets, valid leasehold interests in, all of
its tangible properties and assets, real, personal and mixed, used or held for
use in its business. All current leases are in full force and effect, are valid
and effective in accordance with their respective terms, and there is not, under
any of such leases, any existing default or event of default (or event which
with notice or lapse of time, or both, would constitute a default) on the part
of Freedom and, to the knowledge Freedom, on the part of any other party
thereto. Freedom owns all customer lists, customer contact information, customer
correspondence and customer licensing and purchasing histories relating to its
current and former customers (the “Customer Information”). Other than Freedom
and the customers to which such Customer Information relates, no Person
possesses any claims or rights with respect to use of the Customer Information.

 

9



--------------------------------------------------------------------------------

Section 4.07. Intellectual Property. Freedom owns or possesses sufficient legal
rights to all patents, trademarks, service marks, tradenames, copyrights, trade
secrets, licenses, information and proprietary rights and processes
(collectively, the “Intellectual Property”) necessary for its business as now
conducted and as proposed to be conducted, without any conflict with, or
infringement of, the rights of others. Freedom has not received any
communications alleging that it has violated or, by conducting its business as
proposed, would violate any of the patents, trademarks, service marks,
tradenames, copyrights, trade secrets or other proprietary rights or processes
of any other Person.

 

Section 4.08. Litigation. Section 4.08 of the Disclosure Schedule sets forth
each instance in which Freedom (or any of its assets) (a) is subject to any
outstanding injunction, judgment, order, decree, ruling, or charge or (b) is or
has been, or, to the knowledge of Freedom, is threatened to be made a party, to
any action, suit, proceeding, hearing, arbitration, or investigation of, in, or
before any court or quasi-judicial or administrative agency of any federal,
state, local, or foreign jurisdiction or before any arbitrator.

 

ARTICLE 5. REPRESENTATIONS AND WARRANTIES OF RAYBOR

 

Raybor hereby represents and warrants to the Shareholder that the statements
contained in this Article 5 are true and correct as of the date of this
Agreement; provided, that the representations and warranties made as of a
specified date will be true and correct as of such date.

 

Section 5.01. Organization; Qualification; and Corporate Power. Raybor is a
corporation duly organized, validly existing, and in good standing under the
laws of Delaware. Raybor duly authorized to conduct business and is in good
standing under the laws of each other jurisdiction where such qualification is
required and in which the failure to so qualify is reasonably likely to have a
Material Adverse Effect on Raybor. Raybor has full corporate power and
authority, and has all necessary licenses and permits (other than licenses or
permits the failure of which to possess would not result in a Material Adverse
Effect on Raybor), to carry on the businesses in which it is engaged and to own
and use the properties owned and used by it.

 

Section 5.02. Authorization. Raybor has full power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereunder
and to perform its obligations hereunder, and no other proceedings on the part
of are necessary to authorize the execution, delivery and performance of this
Agreement. This Agreement and the transactions contemplated by this Agreement
have been approved by Raybor’s Board of Directors. The consummation of the
transactions contemplated by this Agreement does not require the approval or
consent of the shareholders of Raybor. This Agreement constitutes the valid and
legally binding obligations of Raybor, enforceable against Raybor in accordance
with its terms and conditions, except as such enforceability may be limited by
principles of public policy and subject to the laws of general application
relating to bankruptcy, insolvency and the relief of debtors and rules of law
governing specific performance, injunctive relief or other equitable remedies.

 

Section 5.03. Capitalization. Immediately prior to the closing of the
transactions contemplated by this Agreement, the authorized capital stock of
Raybor consisted of One Hundred Million (100,000,000) shares of Common Stock,
$0.0001 par value per share, of which Five Million (5,000,000) shares were
issued and outstanding. All of the outstanding shares of

 

10



--------------------------------------------------------------------------------

Raybor’s capital stock have been duly authorized and validly issued and are
fully paid and nonassessable. The shares of Raybor Common Stock to be issued
pursuant to Sections 2.1 of this Agreement will be duly authorized, validly
issued, fully paid, non-assessable.

 

Section 5.04. No Conflicts. Neither the execution and the delivery of this
Agreement nor the consummation of the transactions contemplated hereby, will (a)
violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which Raybor is subject, (b) violate or
conflict with any provision of the certificate of incorporation or bylaws of
Raybor, or (c) conflict with, result in a breach of, constitute a default under,
result in the acceleration of, create in any party the right to accelerate,
terminate, modify, or cancel, or require any notice under, any agreement,
contract, lease, license, instrument, or other arrangement to which Raybor is a
party or by which it is bound or to which any of its assets is subject, other
than any of the foregoing which would not in the aggregate have a Material
Adverse Effect on Raybor or adversely affect the ability of Raybor to consummate
the transactions contemplated hereby.

 

Section 5.05. Consents. No consent, waiver, approval, order or authorization of,
or registration, declaration or filing with, any governmental authority or any
third party, including a party to any agreement with Raybor, is required by or
with respect to Raybor in connection with the execution and delivery of this
Agreement or the consummation of the transactions contemplated by this
Agreement, except for (a) such consents, waivers, approvals, orders,
authorizations, registrations, declarations and filings as may be required under
applicable federal and state securities laws and (b) such consents, waivers,
approvals, orders, authorizations, registrations, declarations and filings in
which the failure of which to obtain would not in the aggregate have a Material
Adverse Effect on Raybor or adversely affect the ability of Raybor to consummate
the transactions contemplated by this Agreement.

 

ARTICLE 6. OTHER AGREEMENTS AND COVENANTS

 

Section 6.01. Confidentiality. Each of the Parties hereby agrees to keep such
information or knowledge obtained in any due diligence or other investigation
pursuant to the negotiation and execution of this Agreement or the effectuation
of the transactions contemplated hereby, confidential; provided, however, that
the foregoing shall not apply to information or knowledge that (a) a party can
demonstrate was already lawfully in its possession prior to the disclosure
thereof by the other party, (b) is generally known to the public and did not
become so known through any violation of law, (c) became known to the public
through no fault of such party, (d) is later lawfully acquired by such party
from other sources, (e) is required to be disclosed by order of court or
government agency with subpoena powers or (f) which is disclosed in the course
of any litigation between any of the Parties.

 

Section 6.02. Additional Documents and Further Assurances. Each Party, at the
request of another Party, shall execute and deliver such other instruments and
do and perform such other acts and things as may be reasonably necessary for
effecting completely the consummation of the transactions contemplated hereby.

 

Section 6.03. Treatment as Reorganization. It is intended by the Parties that
the transactions contemplated hereby and by the Other Agreements shall qualify
as a “reorganization” within the meaning of section 368(a)(1)(B) of the Code.
Notwithstanding the

 

11



--------------------------------------------------------------------------------

foregoing, no Party makes any representations as to the tax consequences of the
transactions contemplated by this Agreement or the Other Agreements.

 

ARTICLE 7. SURVIVAL OF REPRESENTATIONS AND WARRANTIES

 

All representations and warranties set forth in this Agreement, the Disclosure
Schedule, or in any certificate or instrument delivered pursuant to this
Agreement, shall survive the execution and delivery of this Agreement for a
period ending on the one (1) year anniversary of the execution and delivery of
this Agreement. The covenants and other agreements set forth in this Agreement
shall terminate at the execution and delivery of this Agreement, except for
covenants and other agreements which by their terms contemplate or require
performance following the execution and delivery of this Agreement, each of
which shall survive without limitation until complete performance of the terms
thereof.

 

ARTICLE 8. MISCELLANEOUS

 

Section 8.01. No Third Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any Person other than the Parties, and their respective
successors and permitted assigns, other than as specifically set forth herein.

 

Section 8.02. Entire Agreement and Modifications. This Agreement (including the
exhibits hereto) constitutes the entire agreement among the Parties with respect
to the subject matter hereof and supersedes any prior understandings,
agreements, or representations by or among the Parties, written or oral, to the
extent they related in any way to the subject matter hereof. This Agreement may
not be amended except by a written agreement executed by all Parties.

 

Section 8.03. Amendment. This Agreement may be amended by the parties hereto by
execution of an instrument in writing signed by or on behalf of each of the
parties hereto.

 

Section 8.04. Waivers. The rights and remedies of the parties to this Agreement
are cumulative and not alternative. Neither the failure nor any delay by any
party in exercising any right, power or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power or privilege, and no single or partial exercise of such right, power, or
privilege will preclude any other or further exercise of such right, power, or
privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable law, (a) no claim or right arising out of
this Agreement or the documents referred to in this Agreement can be discharged
by one party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by all of the other Parties; (b) no waiver that
may be given by a party will be applicable except in the specific instance for
which it is given; and (c) no notice to or demand on one party will be deemed to
be a waiver of any obligation of such party or of the right of the party giving
such notice or demand to take further action without notice or demand as
provided in this Agreement or the documents referred to in this Agreement.

 

Section 8.05. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other Parties.

 

12



--------------------------------------------------------------------------------

Section 8.06. Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original but all of which together will constitute
one and the same instrument.

 

Section 8.07. Headings. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

Section 8.08. Governing Law. This Agreement shall be governed by and construed
in accordance with the domestic laws of the State of Delaware without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Delaware.

 

Section 8.09. Forum Selection; Consent to Jurisdiction. All disputes arising out
of or in connection with this Agreement (other than matters subject to
arbitration pursuant to the terms of this Agreement or the other agreements
delivered by the Parties pursuant hereto) shall be solely and exclusively
resolved by a court of competent jurisdiction in the State of Oregon. The
Parties hereby consent to the jurisdiction of the courts of the State of Oregon
and the United States District Court of the District of Oregon and waive any
objections or rights as to inconvenient forum, lack of personal jurisdiction or
similar grounds with respect to any dispute relating to this Agreement.

 

Section 8.10. Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

 

Section 8.11. Expenses. Each Party will bear its own costs and expenses
(including legal and accounting fees and expenses) incurred in connection with
this Agreement and the transactions contemplated hereby.

 

Section 8.12. Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word “including” shall mean including without limitation.

 

Section 8.13. Attorneys’ Fees. If any legal proceeding or other action relating
to this Agreement is brought or otherwise initiated, the prevailing Party shall
be entitled to recover reasonable attorneys fees, costs and disbursements (in
addition to any other relief to which the prevailing Party may be entitled).

 

Section 8.14. Further Assurances. The Parties agree (a) to furnish upon request
to each other such further information, (b) to execute and deliver to each other
such other documents, and (c) to do such other acts and things, all as the other
Party may reasonably request for the purpose of carrying out the intent of this
Agreement and the documents referred to in this Agreement.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on of the
date first above written.

 

RAYBOR MANAGEMENT INC.

By:

 

/s/    JEFFREY D. HOYAL        

--------------------------------------------------------------------------------

   

Jeffrey D. Hoyal

President and Chief Executive Officer

 

FREEDOM FINANCIAL INC.

By:

 

/s/    JEFFREY D. HOYAL         

--------------------------------------------------------------------------------

   

Jeffrey D. Hoyal,

President

 

/s/    JEFFREY D. HOYAL         

--------------------------------------------------------------------------------

Jeffrey D. Hoyal

 

14